United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-41185
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

THEODORO CANDIA-SILVA,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 6:04-CR-47-ALL
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Theodoro Candia-Silva on

appeal has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Candia-Silva has not filed a response.      Our independent review of

counsel’s brief and the record discloses no nonfrivolous issue

for appeal.    Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and this

appeal is DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.